Citation Nr: 0000356	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  98-02 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability as secondary to residuals of a left ankle 
fracture.  

2.  Entitlement to an increased evaluation for residuals of a 
left ankle fracture, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to a compensable evaluation for residuals of 
a fracture of the right little finger.  

4.  Entitlement to an increased evaluation for a bilateral 
hearing loss, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from September 1958 to 
September 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) from December 1997 and February 1999 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi, which denied the above issues 
on appeal.


FINDINGS OF FACT

1.  There is no evidence of a right ankle disease or injury 
in active military service.  

2.  No medical evidence has been provided to show a nexus or 
relationship between residuals of a service-connected left 
ankle disability and a right ankle disability.  

3.  The veteran's left ankle disorder is currently manifested 
by active range of motion within functional limits and 
passive range of motion within normal limits, specifically, 
20 degrees of dorsiflexion and 30 degrees of plantar flexion, 
without discomfort.  

4.  The right fifth metacarpal shows no limitation of motion, 
no palpable deformity, no swelling, and no malalignment.  

5.  The veteran's bilateral hearing disability is manifested 
by a mild sloping to severe bilateral high-frequency 
sensorineural hearing loss, with four-frequency pure tone 
threshold average for the right ear of 60 dB and of 65 dB for 
the left ear, and speech recognition ability of 80 percent in 
the right ear and of 72 percent in the left ear.  


CONCLUSIONS OF LAW

1.  The veteran's right ankle disability is not proximately 
due to or a result of the service-connected left ankle 
disability.  38 U.S.C.A. §  5107 (West 1991); 38 C.F.R. §  
3.310 (1999).

2.  The schedular criteria for a disability rating in excess 
of 10 percent for a left ankle disability have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (1999).

3. The schedular criteria for a compensable rating for 
residuals of a fracture of the right little finger have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5227 (1999).  

4. The schedular criteria for a disability rating in excess 
of 10 percent for a bilateral hearing disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 4.85, Diagnostic Code 6100 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran has contended, both during his hearing testimony 
in June 1998 and in written communications, that he still has 
pain and swelling of his left ankle, which becomes worse when 
standing, and that he must wear braces on both ankles for 
instability.  He has alleged that he injured his right ankle 
on the job in February 1994 when a piece of equipment, 
weighing about 250 pounds, started to drop.  As he tried to 
run, his left ankle turned and caused him to fall.  While he 
was on hands and knees, the equipment fell on the back part 
of his heel, dislocating his right ankle.  As to his right 
little finger, the veteran stated that he is right hand 
dominant, has no strength in his right hand, experiences pain 
in the little finger joint, and has arthritis above the 
joint.  Under questioning, he admitted that he is able to 
bend the right little finger and to make a fist.  As to a 
hearing disability, he stated that he ordinarily wears VA-
issued hearing aids in both ears, but was not wearing them 
during his hearing due to recent earaches.  He added that he 
is able to hear without hearing aids if he pays close 
attention.  

The record includes a lengthy medical history and numerous 
medical reports concerning the veteran's disabilities.  In 
September 1959, as indicated by service medical records, the 
veteran dropped a locker box on his hand, resulting in a 
fracture at the neck of the 5th metacarpal of the right hand.  
A traction cast was applied, and upon removal about five 
weeks later, the fracture was shown by x-ray to be healing.  
A few days following removal of the cast, the veteran noticed 
swelling and pain in his hand.  He was advised to obtain 
physical therapy, to include hot soaks with active motion 
twice a day.  According to his entrance physical examination, 
he is right-handed.  

Service medical records also disclose that in January 1961, 
while playing basketball, the veteran fell, with his left 
foot twisted inward.  He stated at the time that he felt 
something snap around the lateral malleolus.  Examination 
revealed marked swelling of the left ankle, which was found 
to be slightly tender on motion.  X-rays were negative as to 
fracture.  Approximately twelve hours later, the pain became 
very severe.  A second physical examination showed general 
edema of the left foot and ankle, with tenderness along the 
malleoli bilaterally.  The diagnosis was left ankle sprain.  
A posterior splint was applied and the veteran placed on bed 
rest with his foot elevated.  Several days after the injury, 
a short-leg walking cast was applied, and he was discharged 
to duty.  As the ankle failed to improve, however, he was 
transferred at the end of January 1961 to a station hospital 
for further treatment and disposition.  The cast was removed 
and x-rays showed a normal ankle mortise.  Two days later, 
when he still complained of pain and had a recurrence of 
lateral malleolus swelling, a new walking cast was applied, 
which was removed in March 1961 with the ankle showing marked 
improvement.  In April 1961, he had normal range of active 
and passive motion of the left ankle and was again discharged 
to duty.  

In May 1961, however, the veteran was still complaining of 
pain when walking.  Strain views of the left ankle, taken to 
ascertain possible arthritis, were essentially normal.  A 
June 1961 orthopedic consultation request noted that the 
veteran had been casted, apparently for torn ligaments, as x-
rays had been negative as to fracture.  Although he continued 
to complain of pain and swelling in the left ankle, inability 
to stand on his toes, and inability to hike or to take PT, 
the requesting examiner could find nothing wrong with the 
ankle.  Physical examination by the orthopedic consultant 
found the left ankle entirely within normal limits, with no 
swelling, no tender spots, no limitation of motion, no 
discoloration, no palpable abnormalities, and no subluxing 
peroneal tendons.  Range of subtalar joint motion was free, 
and both feet had an equal range of motion.  Examination of 
the veteran's boots revealed that he did not limp and did not 
favor the left foot.  Examination of prior x-rays found them 
within normal limits.  The orthopedic examiner stated that 
he, also, was unable to identify orthopedic disease, but did 
suggest that, if the veteran continued to complain, it might 
be of value to reexamine him later.  In June 1961, the 
veteran was examined and found physically qualified for 
transfer, and, in August 1961, he was again examined for the 
purpose of separation from service and found physically 
qualified to perform all duties of his rank at sea and in the 
field and for release to inactive duty, with no defects 
noted.  

The veteran's August 1961 separation examination noted that 
his hearing had been examined by whispered voice and found to 
be 15/15 bilaterally, considered to be normal by VA.  

Examination by a private physician in June 1993 disclosed a 
history of arthritis, with complaints of arthritis of the 
right shoulder, swelling of the left knee and left foot, as 
well as a past history of old compression fracture, 
dislocated right ankle, injured coccyx, and hemorrhoidectomy.  
Physical examination was described as normal, although the 
diagnosis was severe arthritis.  

A September 1994 VA outpatient treatment record shows that 
the veteran complained, inter alia, of chronic left ankle 
pain.  On examination, there was normal range of motion of 
the left ankle, with no tenderness or effusion.  X-rays taken 
the previous month were said to be unremarkable.

In October 1994, the veteran underwent his first VA 
disability evaluation examinations.  History as reported by 
the veteran noted a fracture of right hand and wrist with 
complaints of pain primarily in the area of the fifth 
metacarpal and a fracture of the left ankle, resulting in 
continued ankle pain and swelling.  Physical examination of 
the right hand found tenderness to palpation over the area of 
the right fifth metacarpal.  The veteran was able to makes a 
satisfactory fist and to oppose the thumb to the remaining 
fingertips satisfactorily.  Both ankles were noted to have 
swelling and superficial varicosities.  The left ankle had 5 
degrees of dorsiflexion and 30 degrees of plantar flexion.  
There was a rather significant tenderness to palpation over 
the area of the medial malleolus of the left ankle.  The 
examiner was unable to demonstrate any definite instability 
at this time.  Diagnoses were residuals of old left ankle 
fracture; residuals of right fifth metacarpal fracture.  

X-rays of the left ankle showed moderate soft tissue swelling 
about the medial malleoli and mild soft tissue swelling about 
the lateral malleoli.  A small calcific density inferior to 
the medial malleolus could be due to previous trauma.  
Calcification at the insertion of the Achilles tendon was 
also seen.  No other significant abnormalities were noted.

X-rays of the right hand showed deformity involving the head 
of the fifth metacarpal, thought to be due to previous 
trauma.  There were mild arthritic changes involving distal 
interphalangeal joint of the right fifth finger.  

A VA outpatient report, dated in May 1995, noted a reported 
history of a severe inversion injury to the left ankle in 
service.  Current complaints were that the left ankle gave 
way, but pain was not a problem.  Examination found no 
clinically significant instability, no crepitus, and no 
swelling.  The left ankle exhibited full range of motion.  
The anterior lateral ligament appeared to be tender.  X-rays 
were said to show minimal degenerative joint disease.  

A brief note, dated in August 1995, from Shaily Lakhanpal, 
M.D., a private physician, stated that the veteran had been 
seen on two occasions with acute ligament sprain of the 
lateral malleolus of the left ankle, once following a stumble 
over a small stone and the second time without any 
aggravating factor.  The veteran was referred to a VA 
hospital for appropriate management.  

A VA rating decision and outpatient records indicate that a 
service-connected hearing loss was established in January 
1995, and, in August 1995, it was stated that the veteran 
needed hearing aids.  Stress x-rays of the left ankle in 
August 1995 demonstrated abnormal widening of the tibiotalar 
joint space, especially posteriorly, and slight widening of 
the talotibial joint space, laterally, but no fractures.  
Degenerative changes of the ankle were again identified.  

In December 1995, the veteran was admitted to a VA hospital 
for elective left ankle reconstruction, described as an 
external inter-articular procedure for stability.  
Indications for the operation were multiple ankle sprains in 
the past and current ankle pain in his ankles, with multiple 
inversion sprains.  Marked instability of the subtalar joint 
as well the tibiotalar joint on inversion stress were noted 
during surgery.   

A VA examination report in January 1996 included a history of 
a fracture of the right 5th metacarpal and trigger release 
operation for the middle, ring, and little fingers, with 
continued complaints of discomfort  and weakness in the right 
hand.  Palpation suggested a slight shortening of the 5th 
metacarpal with depression of the metacarpal head.  The 
incisional scar in the palmar crease was healed, and there 
was no triggering apparent on examination.  An x-ray of the 
right hand revealed minimal deformity at the distal end of 
the right 5th metacarpal bone related to an old healed 
fracture, without evidence of any other significant 
abnormality.  The remainder of the examination was within 
normal limits.  The veteran's ankles were not examined at 
this time due to recent reconstruction of the left ankle.  

During VA orthopedic examination in July 1996, the veteran 
continued to describe pain and swelling of the left ankle and 
tenderness over the neck of the fifth metacarpal where he 
reportedly fractured it, as well as limitation of motion of 
the right fifth metacarpal.  Physical examination found the 
left ankle and foot slightly swollen as compared to the 
right, with dorsiflexion to 15 degrees and plantar flexion to 
40 degrees.  No talar tilt with varus or valgus stress could 
be detected.  An anterior drawer test was negative.  The left 
ankle showed about 20 degrees of inversion and 20 degrees of 
eversion.  A report of x-rays of the left ankle indicated 
that the ankle mortise and sub-talar joint were well 
preserved.  Examination of the right hand disclosed no 
swelling or deformity, although there was a scar in the palm 
of his hand from where his flexor tendon had been explored.  
The veteran stated that he was unable to bend the long 
finger.  Examination revealed that, on some occasions when he 
made a fist, this long finger lagged behind the others, but 
at other times he could make a fist symmetrically flexing all 
the joints normally.  The examiner stated that he could 
detect no limitation of motion in any of the finger joints.  
Diagnoses were status post status reconstruction, lateral 
ligaments, left ankle; and fracture, right fifth metacarpal, 
without residual deformity.  

Several copies of an October 1996 report by a private 
physician, D. J. Gandy, M.D., associated with Capital 
Orthopaedic Clinic, were received in October 1998.  Submitted 
along with this record was a letter from the veteran, 
claiming that, in February 1994, while working in an oil 
field, a heavy tool started to fall.  As he ran to get out 
from under it, his left ankle turned and he fell, with the 
tool landing across the back of his right ankle.  He reported 
that he had been taken to a private hospital emergency room, 
where x-rays had shown no broken bones, and that, although he 
managed to finish working on that particular job, his ankle 
bothered him so much he could not return to work and went on 
disability retirement.  He added that a neurosurgeon told him 
the damaged nerve was somewhere around the injured ankle or 
foot and that he had been sent to Capital Orthopedic Clinic 
for a second opinion.  

Dr. Gandy reported that the history of the right ankle 
problem started in February 1994 when the veteran was pulling 
a seat out from a mud pump.  The veteran said that oil 
spilled on the floor, the equipment started to fall, and he 
started to run, but slipped on the oily floor and was hit by 
an approximately 250 pound object on his right ankle.  The 
injury was treated as a contusion, as no abnormalities had 
been shown by x-ray.  Since that time, he had experienced 
numbness and tingling in lateral three toes of his right foot 
and a neurologist had him there were damaged nerves.  
Physical examination led to an impression of instability of 
the right ankle and question of nerve injury of the right 
ankle.  

A November 1997 VA audiological examination report noted that 
previous audiological evaluations since 1994 had shown 
primarily high frequency sensorineural hearing loss 
bilaterally, but that low and mid-frequency thresholds had 
varied considerably between evaluations.  Audiological 
testing revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
55
75
80
LEFT
25
40
50
85
85

The four frequency average for the right ear was 60 dB and 
for the left ear, 65 dB.  Speech audiometry revealed speech 
recognition ability of 80 percent in the right ear and of 72 
percent in the left ear.  The physician stated that these 
results indicated a mild sloping to severe bilateral high 
frequency sensorineural hearing loss.  He recommended that 
veteran continue the use of his present hearing aids.  

The veteran underwent another VA orthopedic examination in 
November 1997. Examination at this time indicated that the 
right hand was tender at the fracture site.  There was a 
small scar over the distal portion of the right fifth 
metacarpal, but no palpable deformities or swelling.  The 
veteran had full range of motion in the metacarpophalangeal 
joint, as well as good sensation and circulation in the right 
fifth finger.  As to his lower extremities, the veteran 
walked with a normal gait.  There was mild swelling in the 
left leg, ankle, and foot.  There were 20 degrees of 
inversion and 30 degrees of plantar flexion in the subtalar 
joint.  Anterior drawer test and talar tilt test were both 
negative.  Slight tenderness was found over a well-healed 
lateral scar and over the medial malleolus of the left ankle.  
Reports of x-rays of the left ankle revealed two screws and 
washer, one inserted in the lateral body of the talus and the 
other in the lateral body of the os calcis.  There was no 
narrowing of the articular cartilage, subchondral sclerosis, 
or osteophyte formation.  Reports of x-rays of the right 
fifth finger disclosed a fracture of the right fifth 
metacarpal, which had healed in good position and alignment.  
The impression was status post tear of the lateral collateral 
ligaments, left ankle, necessitating reconstruction; status 
post closed fracture, neck, right fifth metacarpal, without 
residual impairment. 

The veteran's most recent VA orthopedic examination report in 
December 1998 noted that the veteran had worked in the oil 
fields for 40 years following service until 1994.  Claims 
file review and patient history indicated he had a left ankle 
injury while playing basketball in service, resulting in torn 
lateral ligaments.  File review and history revealed he fell 
in 1994 and a heavy piece of machinery landed on his right 
foot  This examiner pointed out that, although the veteran 
attributed the cause of his fall to the fact that his left 
ankle gave out, records from Dr. Gandy refer to a history of 
slipping on an oil-slick floor.  The VA examiner stated that 
he had reviewed available VA medical records, but had found 
no complaints of right ankle problems.  During physical 
examination, the veteran stated that he was 5' 8" in height 
and weighed 269 pounds, which suggested to the examiner that 
the veteran was very obese.  Examination of the left ankle 
revealed a mild soft tissue swelling on both sides of the 
ankle, which was nontender.  Active range of motion was 
within functional limits, without any discomfort during 
active range of motion.  Passive range of motion in the left 
ankle was 30 degrees of inversion, 20 degrees of eversion, 30 
degrees of plantar flexion, and 20 degrees of dorsiflexion, 
without any discomfort during passive range of motion.  
Pronation and supination of both the forefoot and the ankles 
did not cause any discomfort.  There was, however, a mild 
laxity of the lateral ligaments noted.  Strength in the toes, 
as well as extension and flexion, was within normal limits.  

Examination of the right ankle disclosed no tenderness, but a 
mild swelling on the medial aspect of the right ankle below 
the medial malleolus.  Range of motion actively was within 
functional limits, and passive range of motion was within 
normal limits, with approximately 5 to 10 degrees of increase 
from active range of motion.  Passive range of motion was 30 
degrees of inversion, 10 degrees of eversion, 20 degrees of 
dorsiflexion and 30 degrees of plantar flexion, all without 
discomfort.  Palpation of the ankle did not reveal any 
discomfort.  The examiner noted mild laxity of the right 
ankle noted during a pronation and supination stress test.  
The veteran had some difficulty extending the toes 
voluntarily, but at times he could extend the toes to some 
extent.  Passive extension and flexion of the toes were 
within normal limits.  He was able to walk without the braces 
with reasonably fair stability.  No abnormal rotations were 
noted while walking.  He did have some difficulty walking on 
his heels and was unable to stand on one lower extremity at a 
time, more because of his lack of balance, back pain, and 
stooped posture than instability of the ankles.  He would not 
attempt to walk on his toes.  The examiner stated that he had 
been requested to give an opinion as to whether the veteran's 
service-connected left ankle condition contributed to the 
current right ankle disability.  In this respect, he stated 
that, from his review of the medical records, he found the 
evidence conflicting as to the cause of the 1994 oil field 
injury to the right ankle.  He also found it odd that the 
veteran had not complained to VA about his left foot until 
1994.  The examiner concluded, after having considered all of 
the facts, that he had doubts, both as to the severity of the 
left ankle injury in service and as to the etiology of the 
right foot injury in 1994.  He wrote that he "professionally 
and personally" believed that the veteran's right ankle 
injury was not related to the service-connected left ankle 
condition.  

II.  Legal Analysis

A.  A Right Ankle Disability Secondary to Residuals of a Left 
Ankle Fracture

As to the above claim, the Board finds that the veteran has 
not submitted evidence which is sufficient to well-ground 
this claim.  Service connection may be granted for diseases 
or injuries incurred or aggravated while in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  When a disability is proximately due to or the 
result of a service-connected disease or injury, secondary 
service connection may be awarded 38 C.F.R. § 3.310(a) 
(1999).  Additional disability resulting from the aggravation 
of a non-service connected condition by a service-connected 
condition is also compensable.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).  As is true for all claims, 
however, a secondary service connection claim must be 
supported by evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  To be well 
grounded, a claim must be "plausible;" that is, it must be 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only possible to satisfy the initial burden of § 5107(a).  
Epps v. Gober, 126 F. 3d 1464 (1997), adopting the definition 
in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence that a claim is 
plausible or possible is generally required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  A claim which is not well 
grounded precludes the Board from reaching the merits of a 
claim.  Boeck v. Brown, 6 Vet. App.  14, 17 (1993).

To establish that a claim for secondary service connection is 
well grounded, a veteran must present medical evidence of a 
current disability and, credible, i.e. satisfactory, evidence 
that his service-connected disorder caused his current 
disability.  Credible evidence as to causation requires 
competent medical evidence.  Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

In the instant case, the veteran is not contending that his 
service-connected left ankle disability caused his claimed 
right ankle disability in any pathological sense which would 
permit causation to be medically determined by competent 
medical evidence.  Rather, he alleges that a right ankle 
disability is due to a job-incurred injury caused by a fall 
and that the fall was caused by inversion of his service-
connected left ankle's giving way, forcing him to remain in 
the path of danger.  Whether this allegation is plausible 
must depend on the individual facts of the case.  See Reiber 
v. Brown, 7 Vet. App. 513 (1995).  

Having thoroughly reviewed the record, the Board finds that 
this claim is not plausible and is, in fact, inherently 
incredible.  In the first place, as the 1998 VA examiner 
pointed out, there is no contemporaneous evidence of an oil 
field injury in 1994.  Records pertaining to emergency 
treatment of the veteran are apparently unavailable due to 
destruction by a flood, and treatment records by physicians 
at or near the time of the accident are apparently 
unobtainable.  The first medical evidence of a right foot or 
ankle disability is in October 1996, when Dr. Gandy examined 
him for residuals of an oil field accident more than two 
years after the claimed incident.  Dr. Gandy recorded the 
veteran's description of an injury occurring in 1994 and 
observed instability of the right ankle in 1996, but he did 
not attribute the cause of the right ankle instability to the 
veteran's left ankle disability.  The veteran first claimed a 
right ankle injury secondary to a service-connected left 
ankle injury during his RO hearing in June 1998. 

Moreover, as the 1998 VA examiner has pointed out, the 
veteran's statements as to the facts of the 1994 incident are 
discrepant.  Both versions given by the veteran cannot be 
true.  The plausibility of the veteran's contention that his 
left ankle disability caused him to fall, rendering him 
unable to escape a heavy falling object, is further damaged 
by the fact that it mirrors a claim he made as to entitlement 
to service connection for a 1962 back injury allegedly 
attributable to left ankle instability rendering him unable 
to escape a falling object while working in the oil field. 

Finally, although the issue involves evidentiary plausibility 
more than medical plausibility, it is significant that no 
medical evidence has been presented or secured to show the 
condition of the left ankle at the time the equipment 
allegedly fell on the right ankle.  The October 1994 VA 
orthopedic examination found no definite instability of the 
left ankle, thus medically undermining the veteran's claim of 
a left ankle instability at the time of the claimed incident 
in February 1994.  Most importantly, the 1998 VA examiner 
concluded that the veteran's right ankle injury was not 
related to the service-connected left ankle condition, 
largely because of doubts as to the severity of the left 
ankle injury in service and the etiology of the right foot 
injury in 1994.  

Accordingly, the Board finds that the claim for right knee 
disability as secondary to a left ankle disability is not 
well grounded.  

The Board recognizes that the RO denied the veteran's claim 
on the merits, whereas the Board has concluded that the claim 
is not well grounded.  The United States Court of Appeals for 
Veterans Claims has held that when an RO does not 
specifically address the question whether a claim is well 
grounded, but proceeds to adjudication on the merits, there 
is no prejudice to the veteran solely from the omission of 
the well-grounded analysis.  Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).  Furthermore, the Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
submit a well-grounded claim for service connection for the 
claimed condition and the reasons why his current claim is 
inadequate.  Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1996).  

B.  An Increased Rating for Residuals of a Left Ankle 
Fracture

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well grounded if the claimant 
asserts that a condition for which service connection has 
been granted has worsened.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  In this case, the veteran has 
asserted that his left ankle disability is worse than 
currently evaluated, and he has thus stated a well-grounded 
claim.

The RO has obtained the veteran's treatment records and 
accorded him appropriate examinations, and no further 
development is necessary to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are administered under the Schedule 
for Rating Disabilities, which is designed to compensate a 
veteran for reductions in earning capacity as a result of 
injury or disease sustained as a result of or incidental to 
military service.  Bierman v. Brown, 6 Vet. App. 125, 129 
(1994).  In evaluating a disability, the VA is required to 
consider the average impairment in earning capacity resulting 
from such diseases and injuries and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; Dinsay v. Brown, 
9 Vet. App. 79, 85 (1996).  

Although the Board must consider the whole record, 38 C.F.R. 
§ 4.2 (1999), where entitlement to compensation has already 
been established and an increase in disability rating is at 
issue, the present level of disability is of primary concern.  
Therefore, those documents created in proximity to the recent 
claim are the most probative in determining the current 
extent of impairment.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The totality of the evidence, both service medical records 
and post-service medical records, do not show a left ankle 
fracture in service.  Specifically, x-ray evidence during 
service indicated no fracture, and service medical records 
reported casting for torn or sprained ligaments.  There was 
normal range of active and passive motion of the left ankle 
in April 1961, and, despite the veteran's continued 
complaints of pain and swelling, physical examination by a 
military orthopedic consultant found the left ankle entirely 
within normal limits in May 1961.  The August 1961 separation 
examination did not refer to a left ankle disability.  

The veteran is currently evaluated at a 10 percent rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  This code 
includes only two criteria.  With marked limitation of 
motion, a 20 percent evaluation is warranted and with 
moderate limitation of a motion, a 10 percent evaluation is 
warranted.  A normal range of ankle dorsiflexion for VA 
rating purposes is considered to be from 0 to 20 degrees, and 
for plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71, 
Plate II (1999).  Since this diagnostic code is based on 
limitation of motion, the provisions of DeLuca v. Brown, 
8 Vet. App. 202 (1995) apply.  

In comparing the October 1994 orthopedic findings with those 
of December 1998, it is noted that the surgical 
reconstruction of the veteran's ankle in 1995 appears to have 
had an ameliorative effect with regard to range of motion.  
Prior to surgery, dorsiflexion of the left ankle was limited 
to 5 degrees out of a normal range of 20 degrees, which may 
be considered markedly limited.  Following surgery, range of 
motion, both active and passive, was considered to be within 
functional and normal limits.  Specifically, on passive range 
of motion, dorsiflexion was 20 degrees, which is considered 
normal.  As to plantar flexion, in 1994 this was limited to 
30 degrees, a limitation of about one-third the normal range 
of motion, which may be considered moderate.  In 1998, 
plantar flexion was still found to be 30 degrees.  
Accordingly, any limitation of motion of the veteran's left 
ankle must be considered moderate.  

As to functional impairment due to pain and the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59, as well as DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the 1998 VA examiner reported 
no discomfort on either active or passive range of motion.  
Evidence of functional loss was shown only by a mild soft 
tissue swelling on both sides of the ankle, a mild laxity of 
the lateral ligaments, and a moderate limitation of motion.  

Having reviewed the evidence in its entirety, the Board finds 
that the veteran's contentions as to the degree of his pain 
and the overall degree of his left ankle disability are 
outweighed by the medical evidence of a moderate limitation 
of motion, with mild additional symptoms.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against the criteria for a disability rating in excess of 10 
percent for the veteran's left ankle disability.  

Although the Board has considered an evaluation under other 
rating codes, it finds that none are appropriate to the 
veteran's disability, as the left ankle has not been shown to 
exhibit malunion or ankylosis.  In addition, the benefit of 
doubt doctrine under 38 U.S.C.A. § 5107 is not for 
consideration, as the record does not provide an approximate 
balance of positive and negative evidence on the merits.  

C.  A Compensable Rating for Residuals of a Fracture of the 
Right Little Finger

The Board finds that the above claim, also, is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  All relevant 
facts have been properly developed, and no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  In evaluating a 
disability, the VA is required to consider the average 
impairment in earning capacity resulting from such diseases 
and injuries and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; Dinsay v. Brown, 9 Vet. 
App. 79, 85 (1996).  Documents created in proximity to the 
recent claim are the most probative in determining the 
current extent of impairment.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The Board has reviewed the entire medical history pertaining 
to the service-connected residuals of the right little finger 
fracture during service in 1959, but concludes that the 
current residuals of this injury have been appropriately 
assigned a noncompensable rating by the RO.  Although many of 
the veteran's complaints refer to other fingers of the right 
hand, the veteran has been service connected only for a 
fracture of the right little finger.  Therefore, findings 
relative to other fingers must be dissociated from findings 
involving the right little finger.

The RO has evaluated this claim under 38 C.F.R. § 4.71a, 
Diagnostic Code 5227, which provides that ankylosis of any 
finger other than the thumb, index, or middle fingers is 
noncompensable, unless there is extremely unfavorable 
ankylosis, which will be rated as amputation under Diagnostic 
Code 5156, which allows provision for a 10 percent or a 20 
percent evaluation.  

Although the veteran has complained for years of pain and 
tenderness in the area of the fifth metacarpal of the right 
hand, the evidence reveals only a minimal deformity at the 
distal end of the right 5th metacarpal bone, without swelling 
or limitation of motion.  VA orthopedic examination in 
November 1997 found specifically that the veteran had full 
range of motion in the metacarpophalangeal joint, as well as 
good sensation and circulation, and x-ray reports at that 
time showed that the fracture had healed in good position and 
alignment.  The 1997 VA examiner found no residual 
impairment.  

The Board acknowledges the veteran's subjective complaints of 
pain and tenderness in the joint, but finds that pain alone, 
with complete absence of limitation of motion, is not 
sufficient to permit a compensable rating according to the 
rating schedule.  Therefore, without any evidence whatsoever 
of ankylosis, in particular, of extremely unfavorable 
ankylosis which would allow an evaluation analogized as 
amputation, a compensable evaluation is not warranted under 
current regulations.  

Because there is no approximate balance of positive and 
negative evidence on the merits, the benefit of the doubt may 
not be considered under 38 U.S.C.A. § 5107.  

D.  An Increased Rating for a Hearing Loss

The above claim is also considered well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  Additionally, 
all relevant facts have been properly developed, and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

The schedular criteria for evaluation of a hearing loss were 
changed, effective in June 1999.  Where regulations change 
during the course of an appeal, the Board must determine, if 
possible, which set of regulations, the old or the new, is 
more favorable to the claimant and apply the one more 
favorable to the case.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  However, the revised regulations may not be 
applied prior to their effective date, unless retroactivity 
is specifically provided for by the Secretary.  See Rhodan v. 
West, 12 Vet. App. 55, 57 (1998); citing Allin v. Brown, 6 
Vet. App. 207, 211 (1994).

Having reviewed the new regulations in comparison with the 
old, the Board notes that, as far as increased ratings for 
service-connected hearing disability based on pure tone 
threshold average and speech discrimination test are 
concerned, Tables VI and VII remain the same.  The new 
regulations, in this respect at least, are thus not more or 
less favorable than the prior regulations.  Accordingly, in 
deciding in this instance a question that the RO had not 
decided under the revised regulations, the Board finds that 
the veteran would not be prejudiced by not having been 
afforded the full benefits of procedural safeguards.  Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).  Since there will 
be no prejudice to the veteran, the Board may properly render 
a decision on the appeal.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-
92).  

VA regulations require that audiological examinations must be 
conducted using the controlled speech discrimination test, 
together with the results of the pure tone audiometry test.  
38 C.F.R. § 4.85.  To ascertain the overall degree of hearing 
loss for each ear, the VA must plot the pure tone average 
found on audiometrical testing with the controlled speech 
discrimination test on a chart.  To evaluate the numeric 
designation of hearing impairment, the Schedule for Rating 
Disabilities establishes 9 categories of average pure tone 
decibel loss.  With the use of this chart, the veteran's 
right ear hearing acuity is at level IV and his left ear 
hearing acuity at level V.  These separate numeric 
designations are combined by means of a second table for 
determining percentage evaluations for overall hearing 
impairment. The purpose of this procedure is to determine the 
extent of overall hearing acuity by weighing relevant test 
results from both ears.  When this process is completed for 
this veteran, it results in a 10 percent evaluation, with a 
Diagnostic Code of 6100.  

Based on these findings, the current 10 percent evaluation 
for bilateral hearing loss has been accurately determined by 
the RO in accordance with the applicable VA regulations.  An 
increased evaluation must, therefore, be denied.  


ORDER

Service connection for a right ankle disability claimed as 
secondary to residuals of a left ankle fracture is denied.  

An evaluation in excess of 10 percent for residuals of a left 
ankle fracture is denied.  

A compensable evaluation for residuals of a fracture of the 
right little finger is denied.  

An evaluation in excess of 10 percent for a bilateral hearing 
loss is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

